DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 06/22/2022. Thus, claims 1-49 are pending in the application, including independent claims 1, 15 and 29.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2022, 07/27/2022, 07/15/2022, 06/03/2022, and 02/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 8, 15, 29, 44, 45, 47 and 49 are objected to because of the following informalities:
In claim 1 lines 7, the occurrence of “hybrid beamforming” should be amended to ----“the hybrid beamforming”---
In claim 8 lines 2, the occurrence of “comprises” should be amended to ----“ comprises:”---
In claim 15 lines 11, the occurrence of “hybrid beamforming” should be amended to ----“the hybrid beamforming”---
In claim 29 lines 9, the occurrence of “hybrid beamforming” should be amended to ----“the hybrid beamforming”---
In claim 44 lines 3, the occurrence of “Inverse Fast Fourier Transform/Cyclic Prefix, IFFT/CP,” should be amended to ----“Inverse Fast Fourier Transform/Cyclic Prefix (IFFT/CP)”---
In claim 45 lines 2, the occurrence of “Inverse Fast Fourier Transform/Cyclic Prefix, IFFT/CP,” should be amended to ----“Inverse Fast Fourier Transform/Cyclic Prefix (IFFT/CP)”---
In claim 47 lines 2, the occurrence of “comprises” should be amended to ----“ comprises:”---
In claim 48 lines 1, the occurrence of “The computer program product according to claim 29” should be amended to ----“ The computer program product comprising a non-transitory machine-readable medium storing instructions according to claim 29”---
In claim 49 lines 1, the occurrence of “The computer program product according to claim 29” should be amended to ----“ The computer program product comprising a non-transitory machine-readable medium storing instructions according to claim 29”---
In claim 49 lines 2, the occurrence of “comprises” should be amended to ----“ comprises:”---
Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 15 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of Patent No. (US 10,673,502 B2) in view of Sajadieh et al. [hereinafter as Sajadieh], US 2016/0080051 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the claim 1 of patent application discloses A computer-implemented method, comprising: 
processing a first portion of a signal at a first portion of a physical layer located in a first portion of a base station;
applying a frequency domain compression with statistical multiplexing to the processed first portion of the signal;
generating a compressed first portion of the signal; and
transmitting the compressed first portion of the signal and a second portion of the signal to a second portion of the physical layer located in a second portion of the base station, wherein the transmitting further includes transmitting the compressed first portion of the signal and the second portion of the signal using multiple input multiple output processing, and
performing hybrid beamforming of the signal during transmission from the first portion of the base station to the second portion of the base station.
	The patent application does not disclose A computer-implemented method, comprising:
processing a first portion of a signal at a base station;
applying a frequency domain compression with statistical multiplexing to the processed first portion of the signal;
generating a compressed first portion of the signal;
performing hybrid beamforming of the signal, hybrid beamforming comprising;
digitally combining the compressed first portion of the signal and a second portion of the signal using the base station, and

generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas communicatively coupled to the base station; and
transmitting the one or more beamformed analog signals using multiple input multiple output processing.
	However, Sajadieh discloses generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas communicatively coupled to the base station (Fig.6 [0171] and Fig.3 [0102]-[0103]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas communicatively coupled to the base station as taught by Sajadieh is to be added in the patent application.
	Applicant's claim 1 merely broaden the scope of patent application claim 1 by eliminating the term "… a first portion of a signal at a first portion of a physical layer located in a first portion of …., transmitting …to a second portion of the physical layer located in a second portion of the base station, wherein the transmitting further includes
transmitting the compressed first portion of the signal and the second portion of the signal … transmission from the first portion of the base station to the second portion of the base station” from claim 1 from patent application.                                                         	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 15, the claim 13 of patent application discloses A system comprising:
at least one programmable processor; and
a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
processing a first portion of a signal at a first portion of a physical layer located in a first portion of a base station;
applying a frequency domain compression with statistical multiplexing to the processed first portion of the signal;
generating a compressed first portion of the signal; and
transmitting the compressed first portion of the signal and a second portion of the signal to a second portion of the physical layer located in a second portion of the base station, wherein the transmitting further includes transmitting the compressed first portion of the signal and the second portion of the signal using multiple input multiple output processing, and
performing hybrid beamforming of the signal during transmission from the first portion of the base station to the second portion of the base station.
	The patent application does not disclose A computer-implemented method, comprising:
processing a first portion of a signal at a base station;
applying a frequency domain compression with statistical multiplexing to the processed first portion of the signal;
generating a compressed first portion of the signal;
performing hybrid beamforming of the signal, hybrid beamforming comprising;
digitally combining the compressed first portion of the signal and a second portion of the signal using the base station, and
generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas communicatively coupled to the base station; and
transmitting the one or more beamformed analog signals using multiple input multiple output processing.
	However, Sajadieh discloses generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas communicatively coupled to the base station (Fig.6 [0171] and Fig.3 [0102]-[0103]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas communicatively coupled to the base station as taught by Sajadieh is to be added in the patent application.
	Applicant's claim 15 merely broaden the scope of patent application claim 13 by eliminating the term "… a first portion of a signal at a first portion of a physical layer located in a first portion of …., transmitting …to a second portion of the physical layer located in a second portion of the base station, wherein the transmitting further includes
transmitting the compressed first portion of the signal and the second portion of the signal … transmission from the first portion of the base station to the second portion of the base station” from claim 13 from patent application.                                                         	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 29, the claim 25 of patent application discloses A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
processing a first portion of a signal at a first portion of a physical layer located in a first portion of a base station;
applying a frequency domain compression with statistical multiplexing to the processed first portion of the signal;
generating a compressed first portion of the signal; and

transmitting the compressed first portion of the signal and a second portion of the signal to a second portion of the physical layer located in a second portion of the base station, wherein the transmitting further includes transmitting the compressed first portion of the signal and the second portion of the signal using multiple input multiple output processing, and
performing hybrid beamforming of the signal during transmission from the first portion of the base station to the second portion of the base station.
	The patent application does not disclose A computer-implemented method, comprising:
processing a first portion of a signal at a base station;
applying a frequency domain compression with statistical multiplexing to the processed first portion of the signal;
generating a compressed first portion of the signal;
performing hybrid beamforming of the signal, hybrid beamforming comprising;
digitally combining the compressed first portion of the signal and a second portion of the signal using the base station, and
generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas communicatively coupled to the base station; and
transmitting the one or more beamformed analog signals using multiple input multiple output processing.
	However, Sajadieh discloses generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas communicatively coupled to the base station (Fig.6 [0171] and Fig.3 [0102]-[0103]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas communicatively coupled to the base station as taught by Sajadieh is to be added in the patent application.
	Applicant's claim 29 merely broaden the scope of patent application claim 25 by eliminating the term "… a first portion of a signal at a first portion of a physical layer located in a first portion of …., transmitting …to a second portion of the physical layer located in a second portion of the base station, wherein the transmitting further includes
transmitting the compressed first portion of the signal and the second portion of the signal … transmission from the first portion of the base station to the second portion of the base station” from claim 25 from patent application.                                                         	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 12, 13, 14, 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. [hereinafter as Xu], WO 2013/084058 A1 in view of Sajadieh et al. [hereinafter as Sajadieh], US 2016/0080051 A1 further in view of Rahman et al. [hereinafter as Rahman], US 2015/0372728 A1.
Regarding claim 1, Xu discloses wherein a computer-implemented method (Fig.1-3 [0106] lines 1-11, a computer-implemented method), comprising:
processing a first portion of a signal at a base station (Fig.1-3 [0054] lines 1-8, processing unit 311 is processing a first portion of a signal (i.e., RRH) at a base station);
applying a frequency domain compression with statistical multiplexing to the processed first portion of the signal (Fig.1-3 [0054] lines 1-8, compressing unit 312 of frequency compressor 310 is applying a frequency domain compression with statistical multiplexing to the processed first portion of the signal RRH and Fig.10-12 [0105] lines 1-10, with statistical multiplexing to the RRH signal);
generating a compressed first portion of the signal (Fig.1-3 [0054] lines 1-8, generating a compressed first portion of the RRH signal).
	However, Xu does not explicitly disclose wherein performing hybrid beamforming of the signal, hybrid beamforming comprising; digitally combining the compressed first portion of the signal and a second portion of the signal using the base station, and
generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas communicatively coupled to the base station; and transmitting the one or more beamformed analog signals using multiple input multiple output processing.
	In the same field of endeavor, Sajadieh teaches wherein performing hybrid beamforming of the signal (Fig.8-10 [0086] lines 1-8, performing hybrid beamforming of the signal for SU-MIMO OR MU-MIMO), hybrid beamforming comprising; digitally combining the compressed first portion of the signal and a second portion of the signal using the base station (Fig.4A-D [0038] lines 1-9, the hybrid beamforming further comprises digital combiners digitally combining one or more signals using at least one of the first portion and the second portion of the base station), and
generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas communicatively coupled to the base station (Fig.5 [0046] lines 1-14, generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas (co-polarized and cross-polarized and communicatively coupled to the base station); and
transmitting the one or more beamformed analog signals using multiple input multiple output processing (Fig.4A-D [0038] lines 1-9, beamforming or spatial filtering is a signal processing technique used in antenna arrays for transmitting the one or more beamformed analog signals by using multiple input multiple output processing wireless network and Fig.8-10 [0080]-[0081], MU-MIMO for analog beamforming signals).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xu to incorporate the teaching of Sajadieh in order to provide an improved frequency selectivity.			                                                                                                                 	It would have been beneficial to use the digital precoder 210 which can include weights 212 for each selected frequency (e.g., V1 ... Vr) and combiners 214. The digital precoder can generate a digital precoded signal S1 ... SL for integer layer L (or each RF chain). The digital precoded signal can be converted to an analog signal for transmission through various processes as taught by Sajadieh to have incorporated in the system of Xu, to achieve a better spatial resolution in the horizontal domain. (Sajadieh, Fig.4A-D [0038] lines 1-9, Fig.5 [0046] lines 1-14, Fig.6a-c [0076] lines 1-10 and Fig.8-10 [0080]-[0081])
	Even though Xu and Sajadieh discloses wherein performing hybrid beamforming of the signal, hybrid beamforming comprising; digitally combining the compressed first portion of the signal and a second portion of the signal using the base station, and generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas communicatively coupled to the base station; and transmitting the one or more beamformed analog signals using multiple input multiple output processing, in the same field of endeavor, Rahman teaches wherein digitally combining the compressed first portion of the signal and a second portion of the signal using the base station (Fig.1-2 [0051] lines 1-14, the hybrid beamforming further comprises digitally combining one or more signals using at least one of the first portion and the second portion of the base station), and
generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas communicatively coupled to the base station (Fig.1-2 [0045] lines 1-10, generating, based on the digitally combined signals, one or more beamformed analog signals for transmission via the antenna 205a-n); and
transmitting the one or more beamformed analog signals using multiple input multiple output processing (Fig.1-3 [0004] lines 1-13, the transmitting further comprises transmitting the compressed first portion of the signal and the second portion of the signal using multiple input multiple output (MIMO) processing with number of antennas 205a-n).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xu and Sajadieh to incorporate the teaching of Rahman in order to achieve low complexity for vector quantization.			                      	                                                    	It would have been beneficial to include multiple instances of each (such as one per RF transceiver) while shown as including a single instance of TX processing circuitry 215 and a single instance of RX processing circuitry 220. Also, various components in FIG. 2 could be combined, further subdivided, or omitted, and additional components could be added according to particular needs as taught by Rahman to have incorporated in the system of Xu and Sajadieh to improve the compression achieved with increasing vector length. (Rahman, Fig.1-3 [0004] lines 1-13, Fig.1-2 [0045] lines 1-10, Fig.1-2 [0051] lines 1-14 and Fig.8 [0062] lines 1-24)

Regarding claim 2, Xu, Sajadieh and Rahman disclosed all the elements of claim 1 as stated above wherein Xu further discloses the base station comprises at least one of a remote unit and a digital unit (Fig.1-3 [0054] lines 1-8, the base station comprises at least a remote unit RRH and a digital unit BBU).

Regarding claim 12, Xu, Sajadieh and Rahman disclosed all the elements of claim 1 as stated above wherein Rahman further discloses the base station includes at least one of the following: an eNodeB base station, a gNodeB base station, and any combination thereof (Fig.1 [0037] lines 1-6, the base station includes the following: an eNodeB base station).

Regarding claim 13, Xu, Sajadieh and Rahman disclosed all the elements of claim 12 as stated above wherein Rahman further discloses the base station includes at least one of the following: a radio transmitter and a radio receiver (Fig.7-8 [0060] lines 1-40, the first portion and the second portion of the base station includes at least one of the following: a radio transmitter 705 and a radio receiver 811).

Regarding claim 14, Xu, Sajadieh and Rahman disclosed all the elements of claim 12 as stated above wherein Xu further discloses the base station is a base station operating in at least one of the following communications systems: a long term evolution communications system and a new radio communications system (Fig.4a-f [0103] lines 1-12, the base station is a base station operating in at least one of the following communications systems: a long term evolution communications system and a new radio communications system LTE/LTE-A system).

Regarding claim 15, Xu discloses wherein a system (Fig.1-3 [0054] lines 1-8, a system) comprising:
at least one programmable processor (Fig.1-3 [0054] lines 1-8, a programmable processing unit 311); and
a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor (Fig.1-3 [00106] lines 1-11, a non-transitory machine-readable medium storing instructions executed by the programmable processing unit 311), cause the at least one programmable processor to perform operations (Fig.1-3 [00106] lines 1-11, a programmable processing unit 311 to perform operations) comprising:
processing a first portion of a signal at a base station (Fig.1-3 [0054] lines 1-8, processing unit 311 is processing a first portion of a signal (i.e., RRH) at a base station);
applying a frequency domain compression with statistical multiplexing to the
processed first portion of the signal (Fig.1-3 [0054] lines 1-8, compressing unit 312 of frequency compressor 310 is applying a frequency domain compression with statistical multiplexing to the processed first portion of the signal RRH and Fig.10-12 [0105] lines 1-10, with statistical multiplexing to the RRH signal);
generating a compressed first portion of the signal (Fig.1-3 [0054] lines 1-8, generating a compressed first portion of the RRH signal).
	However, Xu does not explicitly disclose wherein performing hybrid beamforming of the signal, hybrid beamforming comprising; digitally combining the compressed first portion of the signal and a second portion of the signal using the base station, and
generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas communicatively coupled to the base station: and transmitting the one or more beamformed analog signals using multiple input multiple output processing.
	In the same field of endeavor, Sajadieh teaches wherein performing hybrid beamforming of the signal (Fig.8-10 [0086] lines 1-8, performing hybrid beamforming of the signal for SU-MIMO OR MU-MIMO), hybrid beamforming comprising;
digitally combining the compressed first portion of the signal and a second portion of the signal using the base station (Fig.4A-D [0038] lines 1-9, the hybrid beamforming further comprises digital combiners digitally combining one or more signals using at least one of the first portion and the second portion of the base station), and
generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas communicatively coupled to the base station (Fig.5 [0046] lines 1-14, generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas (co-polarized and cross-polarized and communicatively coupled to the base station): and
transmitting the one or more beamformed analog signals using multiple input multiple
output processing (Fig.4A-D [0038] lines 1-9, beamforming or spatial filtering is a signal processing technique used in antenna arrays for transmitting the one or more beamformed analog signals by using multiple input multiple output processing wireless network and Fig.8-10 [0080]-[0081], MU-MIMO for analog beamforming signals).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xu to incorporate the teaching of Sajadieh in order to provide an improved frequency selectivity.			                                                                                                                 	It would have been beneficial to use the digital precoder 210 which can include weights 212 for each selected frequency (e.g., V1 ... Vr) and combiners 214. The digital precoder can generate a digital precoded signal S1 ... SL for integer layer L (or each RF chain). The digital precoded signal can be converted to an analog signal for transmission through various processes as taught by Sajadieh to have incorporated in the system of Xu to achieve a better spatial resolution in the horizontal domain. (Sajadieh, Fig.4A-D [0038] lines 1-9, Fig.5 [0046] lines 1-14, Fig.6a-c [0076] lines 1-10 and Fig.8-10 [0080]-[0081])
	Even though Xu and Sajadieh discloses wherein performing hybrid beamforming of the signal, hybrid beamforming comprising; digitally combining the compressed first portion of the signal and a second portion of the signal using the base station, and
generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas communicatively coupled to the base station: and transmitting the one or more beamformed analog signals using multiple input multiple output processing, in the same field of endeavor, Rahman teaches wherein digitally combining the compressed first portion of the signal and a second portion of the signal using the base station (Fig.1-2 [0051] lines 1-14, the hybrid beamforming further comprises digitally combining one or more signals using at least one of the first portion and the second portion of the base station), and
generating, based on the digitally combined signals, one or more beamformed
analog signals for transmission by one or more antennas communicatively coupled to the base station (Fig.1-2 [0045] lines 1-10, generating, based on the digitally combined signals, one or more beamformed analog signals for transmission via the antenna 205a-n): and
transmitting the one or more beamformed analog signals using multiple input multiple
output processing (Fig.1-3 [0004] lines 1-13, the transmitting further comprises transmitting the compressed first portion of the signal and the second portion of the signal using multiple input multiple output (MIMO) processing with number of antennas 205a-n).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xu and Sajadieh to incorporate the teaching of Rahman in order to achieve low complexity for vector quantization.			                      	                                                                 	It would have been beneficial to include multiple instances of each (such as one per RF transceiver) while shown as including a single instance of TX processing circuitry 215 and a single instance of RX processing circuitry 220. Also, various components in FIG. 2 could be combined, further subdivided, or omitted, and additional components could be added according to particular needs as taught by Rahman to have incorporated in the system of Xu and Sajadieh to improve the compression achieved with increasing vector length. (Rahman, Fig.1-3 [0004] lines 1-13, Fig.1-2 [0045] lines 1-10, Fig.1-2 [0051] lines 1-14 and Fig.8 [0062] lines 1-24)

Regarding claim 29, Xu discloses wherein a computer program product comprising a non-transitory machine-readable medium storing instructions that (Fig.1-3 [00106] lines 1-11, a computer program product comprising a non-transitory machine-readable medium storing instructions), when executed by at least one programmable processor (Fig.1-3 [0054] lines 1-8, executed by a programmable processing unit 311),
cause the at least one programmable processor to perform operations (Fig.1-3 [00106] lines 1-11, a programmable processing unit 311 to perform operations) comprising:
processing a first portion of a signal at a base station (Fig.1-3 [0054] lines 1-8, processing unit 311 is processing a first portion of a signal (i.e., RRH) at a base station);
applying a frequency domain compression with statistical multiplexing to the processed first portion of the signal (Fig.1-3 [0054] lines 1-8, compressing unit 312 of frequency compressor 310 is applying a frequency domain compression with statistical multiplexing to the processed first portion of the signal RRH and Fig.10-12 [0105] lines 1-10, with statistical multiplexing to the RRH signal);
generating a compressed first portion of the signal (Fig.1-3 [0054] lines 1-8, generating a compressed first portion of the RRH signal).
	However, Xu does not explicitly disclose wherein performing hybrid beamforming of the signal hybrid beamforming comprising: digitally combining the compressed first portion of the signal and a second portion of the signal using the base station, and
generating, based on the digitally combined signals, one or more beamformed analog
signals for transmission by one or more antennas communicatively coupled to the base station; and transmitting the one or more beamformed analog signals using multiple input multiple output processing.
	In the same field of endeavor, Sajadieh teaches wherein performing hybrid beamforming of the signal (Fig.8-10 [0086] lines 1-8, performing hybrid beamforming of the signal for SU-MIMO OR MU-MIMO), hybrid beamforming comprising:
digitally combining the compressed first portion of the signal and a second portion of
the signal using the base station (Fig.4A-D [0038] lines 1-9, the hybrid beamforming further comprises digital combiners digitally combining one or more signals using at least one of the first portion and the second portion of the base station), and
generating, based on the digitally combined signals, one or more beamformed analog
signals for transmission by one or more antennas communicatively coupled to the base station (Fig.5 [0046] lines 1-14, generating, based on the digitally combined signals, one or more beamformed analog signals for transmission by one or more antennas (co-polarized and cross-polarized and communicatively coupled to the base station); and
transmitting the one or more beamformed analog signals using multiple input multiple output processing (Fig.4A-D [0038] lines 1-9, beamforming or spatial filtering is a signal processing technique used in antenna arrays for transmitting the one or more beamformed analog signals by using multiple input multiple output processing wireless network and Fig.8-10 [0080]-[0081], MU-MIMO for analog beamforming signals).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xu to incorporate the teaching of Sajadieh in order to provide an improved frequency selectivity.			                                                                                                                 	It would have been beneficial to use the digital precoder 210 which can include weights 212 for each selected frequency (e.g., V1 ... Vr) and combiners 214. The digital precoder can generate a digital precoded signal S1 ... SL for integer layer L (or each RF chain). The digital precoded signal can be converted to an analog signal for transmission through various processes as taught by Sajadieh to have incorporated in the system of Xu to achieve a better spatial resolution in the horizontal domain. (Sajadieh, Fig.4A-D [0038] lines 1-9, Fig.5 [0046] lines 1-14, Fig.6a-c [0076] lines 1-10 and Fig.8-10 [0080]-[0081])
	Even though Xu and Sajadieh discloses wherein performing hybrid beamforming of the signal hybrid beamforming comprising: digitally combining the compressed first portion of the signal and a second portion of the signal using the base station, and
generating, based on the digitally combined signals, one or more beamformed analog
signals for transmission by one or more antennas communicatively coupled to the base station; and transmitting the one or more beamformed analog signals using multiple input multiple output processing, in the same field of endeavor, Rahman teaches wherein digitally combining the compressed first portion of the signal and a second portion of the signal using the base station (Fig.1-2 [0051] lines 1-14, the hybrid beamforming further comprises digitally combining one or more signals using at least one of the first portion and the second portion of the base station), and
generating, based on the digitally combined signals, one or more beamformed analog
signals for transmission by one or more antennas communicatively coupled to the base station (Fig.1-2 [0045] lines 1-10, generating, based on the digitally combined signals, one or more beamformed analog signals for transmission via the antenna 205a-n); and
transmitting the one or more beamformed analog signals using multiple input multiple output processing (Fig.1-3 [0004] lines 1-13, the transmitting further comprises transmitting the compressed first portion of the signal and the second portion of the signal using multiple input multiple output (MIMO) processing with number of antennas 205a-n).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xu and Sajadieh to incorporate the teaching of Rahman in order to achieve low complexity for vector quantization.			                      	                                                             	It would have been beneficial to include multiple instances of each (such as one per RF transceiver) while shown as including a single instance of TX processing circuitry 215 and a single instance of RX processing circuitry 220. Also, various components in FIG. 2 could be combined, further subdivided, or omitted, and additional components could be added according to particular needs as taught by Rahman to have incorporated in the system of Xu and Sajadieh to improve the compression achieved with increasing vector length. (Rahman, Fig.1-3 [0004] lines 1-13, Fig.1-2 [0045] lines 1-10, Fig.1-2 [0051] lines 1-14 and Fig.8 [0062] lines 1-24)


Claims 5, 8, 9, 10, 11, 43, 44, 45, 46, 47, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. [hereinafter as Xu], WO 2013/084058 A1 in view of Sajadieh et al. [hereinafter as Sajadieh], US 2016/0080051 A1 in view of Rahman et al. [hereinafter as Rahman], US 2015/0372728 A1 further in view of Majmundar et al. [hereinafter as Majmundar], US 2018/0159611 A1.
Regarding claim 5, Xu, Sajadieh and Rahman disclosed all the elements of claim 1 as stated above wherein Sajadieh further discloses the multiple input multiple output processing includes at least one of the following: a single-site multiple input multiple output processing, a multiple-site multiple input multiple output processing, and a distributed multiple input multiple output processing (Fig.9 [0060]-[0061], the multiple input multiple output processing includes a SU-MIMO single-site multiple input multiple output processing or a MU-MIMO multiple-site multiple input multiple output processing).
	Even though Xu, Sajadieh and Rahman discloses the multiple input multiple output processing includes at least one of the following: a single-site multiple input multiple output processing, a multiple-site multiple input multiple output processing, and a distributed multiple input multiple output processing, in the same field of endeavor, Majmundar teaches wherein the multiple input multiple output processing includes at least one of the following: a single-site multiple input multiple output processing, a multiple-site multiple input multiple output processing, and a distributed multiple input multiple output processing (Fig.1-3 [0033] lines 1-29, the multiple input multiple output processing includes a single-site multiple input multiple output processing or a multiple-site multiple input multiple output processing and Fig.1-3 [0079] lines 1-6, the multiple input multiple output processing includes a distributed multiple input multiple output processing with number of antennas).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xu, Sajadieh and Rahman to incorporate the teaching of Majmundar in order to achieve compression on the fronthaul.			                                                                                                                 	It would have been beneficial to use higher order MIMO in uplinks (UL), cyclic prefix (CP) less design of waveform, and high frequency bands. For NR there may be a need to decode multiple spatial layers in the UL when using multi-user (MU) MIMO. As the number of MIMO streams increase, the benefits of advanced receivers can become more significant due to an increase in interstream interference as taught by Majmundar to have incorporated in the system of Xu, Sajadieh and Rahman to achieve a more efficient 5G network. (Majmundar, Fig.1-3 [0030] lines 1-19 and Fig.1-3 [0033] lines 1-29 and Fig.1-3 [0079] lines 1-6)

Regarding claim 8, Xu, Sajadieh and Rahman disclosed all the elements of claim 1 as stated above wherein Sajadieh further discloses the hybrid beamforming further comprises modulating the first portion of the one or more signals (Fig.1-2 [0029] lines 1-28, the hybrid beamforming further comprises modulating the first portion RRH of the one or more signals);
mapping the modulated first portion of the one or more signals to at least one portion of a physical layer of the base station (Fig.1-2 [0029] lines 1-28, mapping the modulated first portion of the one or more signals to at least one portion of the physical layer of the base station);
pre-coding mapped modulated first portion of the one or more signals using at least one sub-band pre-coding matrix indicator (Fig.5-6 [0069] lines 1-10, pre-coding mapped modulated first portion of the one or more signals using at least one sub-band pre-coding matrix indicator PMI), the at least one sub-band pre-coding matrix indicator is selected for each beam for transmission of the one or more signals (Fig.5 [0050] lines 1-15, sub-band pre-coding matrix indicator (PMI) is selected for each beam for transmission of the one or more signals); 
assigning one or more resources to pre-coded first portion of the one or more signals (Fig.11-12 [0090] lines 1-28, assigning one or more resources quantized PMI codeword to pre-coded first portion of the one or more signals);
performing digital beamforming of one or more signals digital beams corresponding to the pre-coded first portion of the one or more signals based on the assigned resources (Fig.6-12 [0096] lines 1-20, performing digital beamforming of one or more signals digital beams corresponding to the digital precoding weights of the one or more signals based on the assigned resources); and
performing analog beamforming of the digitized pre-coded first portion of the one or more signals to generate one or more analog signal beams for transmission by at least one antenna (Fig.12-14 [0098] lines 1-8, performing analog beamforming for the antenna array of the one or more signals to generate one or more analog signal beams for transmission by at least one antenna).
	Even though Xu, Sajadieh and Rahman discloses the hybrid beamforming further comprises modulating the first portion of the one or more signals; mapping the modulated first portion of the one or more signals to at least one portion of a physical layer of the base station; pre-coding mapped modulated first portion of the one or more signals using at least one sub-band pre-coding matrix indicator, the at least one sub-band pre-coding matrix indicator is selected for each beam for transmission of the one or more signals; assigning one or more resources to pre-coded first portion of the one or more signals; performing digital beamforming of one or more signals digital beams corresponding to the pre-coded first portion of the one or more signals based on the assigned resources; and performing analog beamforming of the digitized pre-coded first portion of the one or more signals to generate one or more analog signal beams for transmission by at least one antenna, in the same field of endeavor, Majmundar teaches wherein the hybrid beamforming further comprises modulating the first portion of the one or more signals (Fig.11-12 [0082] lines 1-13, the hybrid beamforming further comprises modulating the first portion of the one or more signals);
mapping the modulated first portion of the one or more signals to at least one portion of a physical layer of the base station (Fig.8 [0062] lines 1-21, mapping the modulated first portion of the one or more signals to at least one portion of the physical layer of radio access network);
pre-coding mapped modulated first portion of the one or more signals using at least one sub-band pre-coding matrix indicator (Fig.5-6 [0059] lines 1-26, pre-coding mapped modulated first portion of the one or more signals using at least one sub-band pre-coding matrix indicator), the at least one sub-band pre-coding matrix indicator is selected for each beam for transmission of the one or more signals (Fig.5-6 [0058] lines 1-31, the at least one sub-band pre-coding matrix indicator is selected for each beam for transmission of the one or more signals); 
assigning one or more resources to pre-coded first portion of the one or more signals (Fig.7 [0061] lines 1-19, assigning one or more resources to pre-coded first portion of the one or more signals);
performing digital beamforming of one or more signals digital beams corresponding to the pre-coded first portion of the one or more signals based on the assigned resources (Fig.5-7 [0060] lines 1-44, performing digital beamforming of one or more signals digital beams corresponding to the 1D/2D DFT pre-coded first portion of the one or more signals based on the assigned resources); and
performing analog beamforming of the digitized pre-coded first portion of the one or more signals to generate one or more analog signal beams for transmission by at least one antenna (Fig.1-2 [0051] lines 1-6, performing analog beamforming of the digitized pre-coded first portion of the one or more signals to generate one or more analog signal beams for transmission by at least one antenna).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xu, Sajadieh and Rahman to incorporate the teaching of Majmundar in order to achieve compression on the fronthaul.			                                                                                                                 	It would have been beneficial to use system 200 which comprises analog to digital conversion components 102, 106, which can convert one or more received analog signals to digital signals prior to sending the converted digital signal(s) to a fast Fourier transform component 104, 108 to convert a time domain signal to frequency domain signal(s) at the RRU as taught by Majmundar to have incorporated in the system of Xu, Sajadieh and Rahman to achieve a more efficient 5G network. (Majmundar, Fig.1-3 [0030] lines 1-19, Fig.1-2 [0051] lines 1-6, Fig.5-7 [0060] lines 1-44 and Fig.7 [0061] lines 1-19)

Regarding claim 9, Xu, Sajadieh, Rahman and Majmundar disclosed all the elements of claim 8 as stated above wherein Sajadieh further discloses the performing of the digital beamforming includes performing wideband pre-coding of the first portion of the one or more signals (Fig.4A-D [0043] lines 1-8, the performing of the digital beamforming includes performing wideband pre-coding of the first portion of the one or more signals and frequency selective).

Regarding claim 10, Xu, Sajadieh, Rahman and Majmundar disclosed all the elements of claim 8 as stated above wherein Sajadieh further discloses the performing of the digital beamforming includes generating the one or more digital beams and combining the one or more digital beams to generate one or more combined digital beams (Fig.4A-D&5 [0046] lines 1-8, the performing of the digital beamforming includes generating the one or more digital beams and combining the one or more digital beams to generate one or more combined digital beams with combiners 214).

Regarding claim 11, Xu, Sajadieh, Rahman and Majmundar disclosed all the elements of claim 8 as stated above wherein Sajadieh further discloses the at least one antenna includes one or more antenna sub-arrays (Fig.4A-D&5 [0045] lines 1-8, the antenna includes one or more antenna sub-arrays), wherein each antenna sub-array generates one or more beams for transmission of the one or more signals using a beamforming matrix between one or more antenna sub-arrays (Fig.4A-D&5 [0050] lines 1-8, each antenna sub-array generates one or more beams for transmission of the one or more signals using a beamforming matrix between one or more antenna sub-arrays).

Regarding claim 43, Xu, Sajadieh, Rahman and Majmundar disclosed all the elements of claim 8 as stated above wherein Majmundar further discloses the modulating and the mapping are performed by a centralized unit of the base station (Fig.1 [0047]-[0048], the modulating and the mapping are performed by a centralized baseband unit (BBU) centralized unit of the base station); and
the pre-coding, the assigning, the performing of digital beamforming, and the performing of analog beamforming are performed by a digital unit of the base station (Fig.5-6 [0058]-[0060], 1D/2D DFT pre-coding, the assigning, the performing of digital beamforming, and the performing of analog beamforming are performed by a RRU digital unit of the base station).

Regarding claim 44, Xu, Sajadieh, Rahman and Majmundar disclosed all the elements of claim 8 as stated above wherein Rahman further discloses the hybrid beamforming further comprises:
performing Inverse Fast Fourier Transform/Cyclic Prefix, IFFT/CP, removal on the pre-coded one or more signals (Fig.3 [0052]-[0054], performing Inverse Fast Fourier Transform/Cyclic Prefix, IFFT/CP, removal on the OFDM symbol pre-coded
one or more signals).

Regarding claim 45, Xu, Sajadieh, Rahman and Majmundar disclosed all the elements of claim 44 as stated above wherein Rahman further discloses the performing of Inverse Fast Fourier Transform/Cyclic Prefix, IFFT/CP, removal on the pre-coded one or more signals is performed by a digital unit of the base station (Fig.3 [0052]-[0054], performing Inverse Fast Fourier Transform/Cyclic Prefix, IFFT/CP, removal on the OFDM symbol pre-coded one or more signals is performed by a RRH digital unit of the eNodeB base station).

Regarding claim 46, Xu, Sajadieh and Rahman disclosed all the elements of claim 15 as stated above wherein Sajadieh further discloses the multiple input multiple output processing includes at least one of the following: a single-site multiple input multiple output processing, a multiple-site multiple input multiple output processing, and a distributed multiple input multiple output processing (Fig.9 [0060]-[0061], the multiple input multiple output processing includes a SU-MIMO single-site multiple input multiple output processing or a MU-MIMO multiple-site multiple input multiple output processing).
	Even though Xu, Sajadieh and Rahman discloses the multiple input multiple output processing includes at least one of the following: a single-site multiple input multiple output processing, a multiple-site multiple input multiple output processing, and a distributed multiple input multiple output processing, in the same field of endeavor, Majmundar teaches wherein the multiple input multiple output processing includes at least one of the following: a single-site multiple input multiple output processing, a multiple-site multiple input multiple output processing, and a distributed multiple input multiple output processing (Fig.1-3 [0033] lines 1-29, the multiple input multiple output processing includes a single-site multiple input multiple output processing or a multiple-site multiple input multiple output processing and Fig.1-3 [0079] lines 1-6, the multiple input multiple output processing includes a distributed multiple input multiple output processing with number of antennas).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xu, Sajadieh and Rahman to incorporate the teaching of Majmundar in order to achieve compression on the fronthaul.			                                                                                                                 	It would have been beneficial to use higher order MIMO in uplinks (UL), cyclic prefix (CP) less design of waveform, and high frequency bands. For NR there may be a need to decode multiple spatial layers in the UL when using multi-user (MU) MIMO. As the number of MIMO streams increase, the benefits of advanced receivers can become more significant due to an increase in interstream interference as taught by Majmundar to have incorporated in the system of Xu, Sajadieh and Rahman to achieve a more efficient 5G network. (Majmundar, Fig.1-3 [0030] lines 1-19 and Fig.1-3 [0033] lines 1-29 and Fig.1-3 [0079] lines 1-6)

Regarding claim 47, Xu, Sajadieh and Rahman disclosed all the elements of claim 15 as stated above wherein Sajadieh further discloses the hybrid beamforming further comprises modulating the first portion of the one or more signals (Fig.1-2 [0029] lines 1-28, the hybrid beamforming further comprises modulating the first portion RRH of the one or more signals);
mapping the modulated first portion of the one or more signals to at least one portion of a physical layer of the base station (Fig.1-2 [0029] lines 1-28, mapping the modulated first portion of the one or more signals to at least one portion of the physical layer of the base station);
pre-coding mapped modulated first portion of the one or more signals using at least one sub-band pre-coding matrix indicator (Fig.5-6 [0069] lines 1-10, pre-coding mapped modulated first portion of the one or more signals using at least one sub-band pre-coding matrix indicator PMI), the at least one sub-band pre-coding matrix indicator is selected for each beam for transmission of the one or more signals (Fig.5 [0050] lines 1-15, sub-band pre-coding matrix indicator (PMI) is selected for each beam for transmission of the one or more signals); 
assigning one or more resources to pre-coded first portion of the one or more signals (Fig.11-12 [0090] lines 1-28, assigning one or more resources quantized PMI codeword to pre-coded first portion of the one or more signals);
performing digital beamforming of one or more signals digital beams corresponding to the pre-coded first portion of the one or more signals based on the assigned resources (Fig.6-12 [0096] lines 1-20, performing digital beamforming of one or more signals digital beams corresponding to the digital precoding weights of the one or more signals based on the assigned resources); and
performing analog beamforming of the digitized pre-coded first portion of the one or more signals to generate one or more analog signal beams for transmission by at least one antenna (Fig.12-14 [0098] lines 1-8, performing analog beamforming for the antenna array of the one or more signals to generate one or more analog signal beams for transmission by at least one antenna).
	Even though Xu, Sajadieh and Rahman discloses the hybrid beamforming further comprises modulating the first portion of the one or more signals; mapping the modulated first portion of the one or more signals to at least one portion of a physical layer of the base station; pre-coding mapped modulated first portion of the one or more signals using at least one sub-band pre-coding matrix indicator, the at least one sub-band pre-coding matrix indicator is selected for each beam for transmission of the one or more signals; assigning one or more resources to pre-coded first portion of the one or more signals; performing digital beamforming of one or more signals digital beams corresponding to the pre-coded first portion of the one or more signals based on the assigned resources; and performing analog beamforming of the digitized pre-coded first portion of the one or more signals to generate one or more analog signal beams for transmission by at least one antenna, in the same field of endeavor, Majmundar teaches wherein the hybrid beamforming further comprises modulating the first portion of the one or more signals (Fig.11-12 [0082] lines 1-13, the hybrid beamforming further comprises modulating the first portion of the one or more signals);
mapping the modulated first portion of the one or more signals to at least one portion of a physical layer of the base station (Fig.8 [0062] lines 1-21, mapping the modulated first portion of the one or more signals to at least one portion of the physical layer of radio access network);
pre-coding mapped modulated first portion of the one or more signals using at least one sub-band pre-coding matrix indicator (Fig.5-6 [0059] lines 1-26, pre-coding mapped modulated first portion of the one or more signals using at least one sub-band pre-coding matrix indicator), the at least one sub-band pre-coding matrix indicator is selected for each beam for transmission of the one or more signals (Fig.5-6 [0058] lines 1-31, the at least one sub-band pre-coding matrix indicator is selected for each beam for transmission of the one or more signals); 
assigning one or more resources to pre-coded first portion of the one or more signals (Fig.7 [0061] lines 1-19, assigning one or more resources to pre-coded first portion of the one or more signals);
performing digital beamforming of one or more signals digital beams corresponding to the pre-coded first portion of the one or more signals based on the assigned resources (Fig.5-7 [0060] lines 1-44, performing digital beamforming of one or more signals digital beams corresponding to the 1D/2D DFT pre-coded first portion of the one or more signals based on the assigned resources); and
performing analog beamforming of the digitized pre-coded first portion of the one or more signals to generate one or more analog signal beams for transmission by at least one antenna (Fig.1-2 [0051] lines 1-6, performing analog beamforming of the digitized pre-coded first portion of the one or more signals to generate one or more analog signal beams for transmission by at least one antenna).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xu, Sajadieh and Rahman to incorporate the teaching of Majmundar in order to achieve compression on the fronthaul.			                                                                                                                 	It would have been beneficial to use system 200 which comprises analog to digital conversion components 102, 106, which can convert one or more received analog signals to digital signals prior to sending the converted digital signal(s) to a fast Fourier transform component 104, 108 to convert a time domain signal to frequency domain signal(s) at the RRU as taught by Majmundar to have incorporated in the system of Xu, Sajadieh and Rahman to achieve a more efficient 5G network. (Majmundar, Fig.1-3 [0030] lines 1-19, Fig.1-2 [0051] lines 1-6, Fig.5-7 [0060] lines 1-44 and Fig.7 [0061] lines 1-19)

Regarding claim 48, Xu, Sajadieh and Rahman disclosed all the elements of claim 29 as stated above wherein Sajadieh further discloses the multiple input multiple output processing includes at least one of the following: a single-site multiple input multiple output processing, a multiple-site multiple input multiple output processing, and a distributed multiple input multiple output processing (Fig.9 [0060]-[0061], the multiple input multiple output processing includes a SU-MIMO single-site multiple input multiple output processing or a MU-MIMO multiple-site multiple input multiple output processing).
	Even though Xu, Sajadieh and Rahman discloses the multiple input multiple output processing includes at least one of the following: a single-site multiple input multiple output processing, a multiple-site multiple input multiple output processing, and a distributed multiple input multiple output processing, in the same field of endeavor, Majmundar teaches wherein the multiple input multiple output processing includes at least one of the following: a single-site multiple input multiple output processing, a multiple-site multiple input multiple output processing, and a distributed multiple input multiple output processing (Fig.1-3 [0033] lines 1-29, the multiple input multiple output processing includes a single-site multiple input multiple output processing or a multiple-site multiple input multiple output processing and Fig.1-3 [0079] lines 1-6, the multiple input multiple output processing includes a distributed multiple input multiple output processing with number of antennas).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xu, Sajadieh and Rahman to incorporate the teaching of Majmundar in order to achieve compression on the fronthaul.			                                                                                                                 	It would have been beneficial to use higher order MIMO in uplinks (UL), cyclic prefix (CP) less design of waveform, and high frequency bands. For NR there may be a need to decode multiple spatial layers in the UL when using multi-user (MU) MIMO. As the number of MIMO streams increase, the benefits of advanced receivers can become more significant due to an increase in interstream interference as taught by Majmundar to have incorporated in the system of Xu, Sajadieh and Rahman to achieve a more efficient 5G network. (Majmundar, Fig.1-3 [0030] lines 1-19 and Fig.1-3 [0033] lines 1-29 and Fig.1-3 [0079] lines 1-6)

Regarding claim 49, Xu, Sajadieh and Rahman disclosed all the elements of claim 29 as stated above wherein Sajadieh further discloses the hybrid beamforming further comprises modulating the first portion of the one or more signals (Fig.1-2 [0029] lines 1-28, the hybrid beamforming further comprises modulating the first portion RRH of the one or more signals);
mapping the modulated first portion of the one or more signals to at least one portion of a physical layer of the base station (Fig.1-2 [0029] lines 1-28, mapping the modulated first portion of the one or more signals to at least one portion of the physical layer of the base station);
pre-coding mapped modulated first portion of the one or more signals using at least one sub-band pre-coding matrix indicator (Fig.5-6 [0069] lines 1-10, pre-coding mapped modulated first portion of the one or more signals using at least one sub-band pre-coding matrix indicator PMI), the at least one sub-band pre-coding matrix indicator is selected for each beam for transmission of the one or more signals (Fig.5 [0050] lines 1-15, sub-band pre-coding matrix indicator (PMI) is selected for each beam for transmission of the one or more signals); 
assigning one or more resources to pre-coded first portion of the one or more signals (Fig.11-12 [0090] lines 1-28, assigning one or more resources quantized PMI codeword to pre-coded first portion of the one or more signals);
performing digital beamforming of one or more signals digital beams corresponding to the pre-coded first portion of the one or more signals based on the assigned resources (Fig.6-12 [0096] lines 1-20, performing digital beamforming of one or more signals digital beams corresponding to the digital precoding weights of the one or more signals based on the assigned resources); and
performing analog beamforming of the digitized pre-coded first portion of the one or more signals to generate one or more analog signal beams for transmission by at least one antenna (Fig.12-14 [0098] lines 1-8, performing analog beamforming for the antenna array of the one or more signals to generate one or more analog signal beams for transmission by at least one antenna).
	Even though Xu, Sajadieh and Rahman discloses the hybrid beamforming further comprises modulating the first portion of the one or more signals; mapping the modulated first portion of the one or more signals to at least one portion of a physical layer of the base station; pre-coding mapped modulated first portion of the one or more signals using at least one sub-band pre-coding matrix indicator, the at least one sub-band pre-coding matrix indicator is selected for each beam for transmission of the one or more signals; assigning one or more resources to pre-coded first portion of the one or more signals; performing digital beamforming of one or more signals digital beams corresponding to the pre-coded first portion of the one or more signals based on the assigned resources; and performing analog beamforming of the digitized pre-coded first portion of the one or more signals to generate one or more analog signal beams for transmission by at least one antenna, in the same field of endeavor, Majmundar teaches wherein the hybrid beamforming further comprises modulating the first portion of the one or more signals (Fig.11-12 [0082] lines 1-13, the hybrid beamforming further comprises modulating the first portion of the one or more signals);
mapping the modulated first portion of the one or more signals to at least one portion of a physical layer of the base station (Fig.8 [0062] lines 1-21, mapping the modulated first portion of the one or more signals to at least one portion of the physical layer of radio access network);
pre-coding mapped modulated first portion of the one or more signals using at least one sub-band pre-coding matrix indicator (Fig.5-6 [0059] lines 1-26, pre-coding mapped modulated first portion of the one or more signals using at least one sub-band pre-coding matrix indicator), the at least one sub-band pre-coding matrix indicator is selected for each beam for transmission of the one or more signals (Fig.5-6 [0058] lines 1-31, the at least one sub-band pre-coding matrix indicator is selected for each beam for transmission of the one or more signals); 
assigning one or more resources to pre-coded first portion of the one or more signals (Fig.7 [0061] lines 1-19, assigning one or more resources to pre-coded first portion of the one or more signals);
performing digital beamforming of one or more signals digital beams corresponding to the pre-coded first portion of the one or more signals based on the assigned resources (Fig.5-7 [0060] lines 1-44, performing digital beamforming of one or more signals digital beams corresponding to the 1D/2D DFT pre-coded first portion of the one or more signals based on the assigned resources); and
performing analog beamforming of the digitized pre-coded first portion of the one or more signals to generate one or more analog signal beams for transmission by at least one antenna (Fig.1-2 [0051] lines 1-6, performing analog beamforming of the digitized pre-coded first portion of the one or more signals to generate one or more analog signal beams for transmission by at least one antenna).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xu, Sajadieh and Rahman to incorporate the teaching of Majmundar in order to achieve compression on the fronthaul.			                                                                                                                 	It would have been beneficial to use system 200 which comprises analog to digital conversion components 102, 106, which can convert one or more received analog signals to digital signals prior to sending the converted digital signal(s) to a fast Fourier transform component 104, 108 to convert a time domain signal to frequency domain signal(s) at the RRU as taught by Majmundar to have incorporated in the system of Xu, Sajadieh and Rahman to achieve a more efficient 5G network. (Majmundar, Fig.1-3 [0030] lines 1-19, Fig.1-2 [0051] lines 1-6, Fig.5-7 [0060] lines 1-44 and Fig.7 [0061] lines 1-19)


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larsson et al. (Pub. No.: US 2011/0217921 A1) teaches Enhancing Outage Capacity Based on Adaptive Mode Switching between On-Frequency and Frequency Translation.

Montojo et al. (Pub. No.: US 2013/0028117 A1) teaches Method and Apparatus for Aggregating Carriers of Multiple Radio Access Technologies.

Dahod et al. (Pub. No.: US 2014/0226481 A1) teaches Long Term Evolution Radio Access Network.

Mino Diaz et al. (Pub. No.: US 2015/0296390 A1) teaches Method and a System for Communication in LTE Network.

Liang et al. (Patent No.: US 9,917,628 B2) teaches Beamforming in a MU-MIMO Wireless Communication System with Relays.

Pawar et al. (Pub. No.: US 2017/0238361 A1) teaches Modified Architecture for Cloud Radio Access Networks and Approach for Compression of Front-haul Data.

Samardzija et al. (Patent No.: US 8,923,386 B2) teaches Method and Apparatus for Signal Compression and Decompression.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414   

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414